Citation Nr: 0737729	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946 and from September 1950 to August 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied the veteran's claim to reopen a claim for 
entitlement to service connection for hearing loss.  

In October 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
claims folder.  At that hearing, a motion to advance his case 
on the docket was submitted and the motion was granted that 
same month.  

In an April 1995 letter and in his October 2004 statement in 
support of claim, the veteran asserted that he should have 
been receiving compensation since the end of his second tour 
of active duty.  This matter is referred to the RO for 
appropriate action. 

In a statement received with the veteran's July 2006 notice 
of disagreement, the veteran asserted that his hearing loss 
was caused by his service-connected otitis externa, 
bilateral.  There is no evidence in the claims folder that a 
secondary service connection claim with respect to the 
veteran's hearing loss has been adjudicated.  See 38 C.F.R. 
§ 3.310.  Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  A decision of the Board of Veterans Appeals, stamped with 
a date in September 1987, denied the veteran's claim for 
entitlement to service connection for hearing loss.     

2.  Of the evidence received since the September 1987 Board 
decision, one document was previously submitted to agency 
decision makers, much evidence does not relate to an 
unestablished fact necessary to substantiate the claim, some 
is cumulative and redundant of evidence that was of record in 
September 1987, and the remaining evidence does not 
reasonably raise a possibility of sustaining the claim.  


CONCLUSIONS OF LAW

1.  The September 1987 decision of the Board of Veterans 
Appeals, which denied the veteran's claim for service 
connection for hearing loss, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for hearing 
loss.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the July 2005 rating decision, the veteran's claim to 
reopen the claim for entitlement to service connection for 
hearing loss was denied on the basis that new and material 
evidence had not been received.  In the December 2006 
statement of the case and the July 2007 supplemental 
statement of the case, the RO did not discuss whether new and 
material evidence had been received, but determined that 
service connection for hearing loss was not warranted on the 
merits.  

Regardless of the RO's actions with respect to reopening a 
claim, on appeal, the Board must dispose of the claim on the 
proper basis, even if that is by finding that no new and 
material evidence has been submitted.  Barnett v. Brown, 8 
Vet. App. 1, 5 (1995) (although the RO reopened the service 
connection claim, the Board had a legal duty to determine 
whether new and material evidence had been received).  As 
discussed below, since no evidence submitted since the last, 
prior, final denial of the claim on any basis meets the legal 
criteria for new and material evidence, the claim to reopen 
must be denied.  

I.  New and material evidence

In July 1986, the veteran filed a claim for entitlement to 
service connection for hearing loss.  In December 1986, the 
RO denied that claim, and the veteran appealed.  In 
September 1987, the Board denied the veteran's claim for 
entitlement to service connection for hearing loss.  The 
Board's decision was stamped with the date of September 24, 
1987, and the veteran was notified of the Board's adverse 
decision that same month.  

When a determination by the RO is affirmed by the Board, the 
RO's determination is subsumed by the final appellate 
determination.  38 C.F.R. § 20.1104.  Decisions by the Board 
are stamped with the date of mailing on the face of the 
decision and the decisions are final on that date.  38 C.F.R. 
§ 20.1100(a).  Unless new and material evidence is presented, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  But when a claimant requests that a claim be 
reopened after an appellate decision has been promulgated and 
submits evidence to support the claim, a determination must 
be made as to whether such evidence is new and material.  
38 C.F.R. § 20.1105.  

The regulations define new and material evidence as existing 
evidence that:  (1) was not previously submitted to agency 
decision makers; (2) by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; (3) is neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened; and (4) must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  If new and 
material evidence is submitted or secured with respect to a 
previously-denied claim, VA must reopen that claim and 
evaluate the merits of the claim in light of all the 
evidence, both new and old.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  But 
if no evidence meets all four requirements of new and 
material evidence, the claim cannot be reopened and the 
merits of the underlying service connection claim cannot be 
considered.  38 U.S.C.A. § 7104(b).  Thus, all evidence 
received since the last, prior, final denial of the claim 
must be examined to determine whether it meets the four 
requirements of new and material evidence.  38 C.F.R. 
§ 3.156(a).   

Since the September 1987 Board decision, which is the last, 
prior, final denial of the hearing loss claim, the following 
evidence has been received by VA: three copies of a 
December 1952 list of all treatment received at sick call 
during the veteran's second tour of active service; VA 
medical treatment records and examination records for ear 
disease, ear surgery, hearing acuity, and other medical 
conditions; an October 2004 statement by the veteran; a 
July 2006 statement by the veteran; a November 2006 
compensation and pension (C&P) examination report; buddy 
statements of others who served with the veteran during 
active duty; and the veteran's testimony at the October 2007 
videoconference hearing.  

The December 1952 list of treatment during the veteran's 
second tour of active service was part of the record at the 
time of the last, prior, final decision, so the claim cannot 
be reopened on the basis of that evidence, as it is not new.  
But the rest of the existing evidence was not previously 
submitted to the RO, so the first requirement for 
establishing new and material evidence was met with respect 
to that evidence.  38 C.F.R. § 3.156(a).  

As for the second requirement of new and material evidence, 
the Board's September 1987 decision made clear that there 
were three unestablished facts necessary to substantiate the 
claim.  The Board found that the veteran had a current 
hearing loss disability.  But it determined the veteran's 
hearing loss began some years after the veteran's last 
discharge from service and that the assembled evidence did 
not provide a reasonable basis for concluding that the 
veteran's hearing loss had any connection to the veteran's 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(a determination of service connection requires a finding of 
the existence of a current disability, a disease or injury 
incurred during active military service, and a relationship 
between that disability and the inservice injury or disease).  
Moreover, although service connection for some chronic 
diseases can be established if the disability is manifest to 
a compensable degree within one year following service (see 
38 C.F.R. §§ 3.307, 3.309), the Board determined that even 
six years after separation from service, the veteran's 
hearing loss was still minor and not shown to be to a 
compensable degree.  Thus, as relevant here, the three 
unestablished facts necessary to substantiate a claim for 
entitlement to hearing loss would be that the veteran 
incurred a hearing loss during active service, the veteran's 
current hearing loss disability is related to his military 
service, and the veteran's hearing loss disability was 
manifest to a compensable degree within one year following 
service.  
	
Much of the new evidence does not relate to any of the 
unestablished facts necessary to substantiate the claim.  The 
medical records relating to conditions other than the ear 
contain nothing about the veteran's hearing loss.  Moreover, 
with the exception of the November 2006 C&P examination 
report, even the medical treatment records and examination 
records relating to the ear disease or hearing loss do not 
address at all the onset of the veteran's current hearing 
loss disability or whether it is related to his active 
military service.  The October 2004 statement by the veteran 
discusses facts to support other causes of action (that have 
been referred to the RO for appropriate action in the 
Introduction section of this decision), but it contains no 
statements about the onset or acoustical trauma etiology of 
his hearing loss.  In his October 2007 videoconference 
hearing, the veteran testified that he noticed hearing loss 
symptoms in 1953, which is more than one year following 
separation from service.  Accordingly, this evidence does not 
meet the second requirement of new and material evidence.  
38 C.F.R. § 3.156(a).  

On the other hand, some of the evidence does relate to one of 
those unestablished facts.  The November 2006 C&P examination 
report explicitly addresses whether the current hearing loss 
disability is related to service.  The buddy statements and 
the veteran's videoconference hearing testimony make clear 
that during service the veteran was exposed to loud noise 
without ear protection.  The July 2006 statement by the 
veteran provides details about the frequency and type of 
acoustic trauma he experienced by being a gunner.  So that 
evidence relates to whether the veteran incurred a hearing 
loss disability during service.  Accordingly, this evidence 
meets the second requirement of new and material evidence.  
38 C.F.R. § 3.156(a).   

But most of that material evidence is cumulative and 
redundant of evidence already of record.  There was no 
controversy previously about whether the veteran was a gunner 
exposed to acoustic trauma during service.  Thus, the 
evidence that he was exposed to noise as a result of being a 
gunner is cumulative and redundant of evidence considered in 
the last, prior, final denial of the claim.  As such, it does 
not meet the third requirement of new and material evidence.  
38 C.F.R. § 3.156(a).  

Only the November 2006 C&P examination report is not 
cumulative and redundant of evidence that was of record at 
the time of the last, prior, final denial of the claim for 
entitlement to service connection for hearing loss.  In that 
report, the examiner determined that she could not resolve 
the issue whether the hearing loss was related to service 
without resorting to mere speculation.  That opinion clearly 
does not raise a reasonable possibility of substantiating the 
claim, which is the fourth requirement for new and material 
evidence.  As a result, the standard for new and material 
evidence has not been met with respect to any of the evidence 
submitted since the last, prior, final denial of the claim.  
38 C.F.R. § 3.156(a).  With no evidence meeting the 
requirements of 38 C.F.R. § 3.156(a), the claim for 
entitlement to service connection for hearing loss cannot be 
reopened.  

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's October 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
July 2005 rating decision.  It described the evidence 
necessary to constitute new and material evidence sufficient 
to reopen a previously-denied claim, notified the veteran of 
the evidence necessary to substantiate a claim for service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  It did not, however, address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  That 
notice was provided in a January 2007 letter to the veteran.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the delay in receiving adequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Here, the veteran was not prejudiced by the flaw in the 
original October 2004 letter because that flaw was cured 
before the July 2007 supplemental statement of the case was 
issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (a statement of the case or a supplemental statement 
of the case can be considered a readjudication of a claim 
after the issuance of proper notice); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  In any event, 
any flaws concerning notice of how a grant of service 
connection would be implemented have been rendered moot 
because the claim to reopen was denied.  

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Here, the October 2004 
letter notified the veteran that the 




prior claim had been denied because his condition had not 
been connected to service so that the evidence submitted must 
relate to that fact.  The letter suggested that he submit 
statements of people who served with him and knew of his 
disability during service, records or statements of service 
medical personnel, medical evidence from hospitals, clinics, 
and private physicians of treatment since service, employment 
physical examinations, and insurance examination reports.  
Thus, all Section 5103(a) notice requirements have been met.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his VA treatment records, by conducting a C&P 
examination, and by providing the veteran with an opportunity 
to present sworn testimony in a hearing before the 
undersigned VLJ.  

At the October 2007 videoconference hearing, the veteran's 
representative cited to Smith v. Derwinski, 2 Vet. App. 137, 
141 (1992) and Cartwright v. Derwinski, 2 Vet. App. 24 
(1991), because of the lack of medical treatment records 
contained in the veteran's folder.  It is not entirely clear 
what argument the representative is making.  The page cite in 
Smith contains the proposition that records of treating 
physicians cannot be ignored by the Board in rendering its 
decision.  Smith, 2 Vet. App. at 141.  Except for a request 
for the August 19, 2004, treatment record at the VA medical 
center in Las Vegas (which was obtained and associated with 
the claims file), the veteran did not submit any records or 
identify any records of treating physicians in this case.  No 
treating physician records have been ignored by the Board.  

As for the Cartwright case, it provides that service 
connection can be based on lay testimony of a veteran and 
that lay testimony cannot be rejected without credibility 
determinations addressed in the Board's reasons and bases for 
the decision.  2 Vet. App. at 25-26.  But this appeal 
involves whether new and material evidence has been received 
that meets the requirements of 38 C.F.R. § 3.156(a).  For 
purposes of establishing whether new and material evidence 
has been received, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
So, credibility determinations are not appropriate here.  

Nor can the veteran's lay evidence support the reopening of 
his claim.  At his October 2007 videoconference hearing, he 
testified (Transcript, p. 5) that he first noticed symptoms 
of hearing loss in 1953, which was after his second tour of 
active duty and more than one year after separation from 
service.  That testimony is consistent with the evidence of 
record at the time of the September 1987 Board decision that 
showed normal hearing acuity at separation of service and 
that showed some deafness of the left ear, etiology unknown, 
at the November 1952 examination conducted more than one year 
after separation from service.  The Board's findings of fact 
explicitly determined that his hearing loss disability was 
incurred after service and nothing in the October 2007 
testimony constituted evidence that was not cumulative and 
redundant of the previously-considered evidence.  Similarly, 
to the extent he testified (Transcript, pp. 3-4) that he was 
exposed to loud noises during service without the use of ear 
protection, the September 1987 Board decision noted that his 
contention was that his hearing loss was the result of 
exposure to acoustical trauma following combat service.  
Since the veteran's testimony is cumulative and redundant of 
evidence already of record at the time of the last, prior, 
final denial of the claim, the testimony does not meet the 
definition of new and material evidence within the meaning of 
38 C.F.R. § 3.156(a).  

Nor can the claim be reopened on the veteran's assertion that 
his current hearing loss is related to his active military 
service because, as a lay person, he is not competent to 
provide a medical judgment as to the etiology of his 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge).   

Finally, the reasonable doubt doctrine does not lead to a 
different result here.  When there is an approximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  But here, as a matter of law, 
there was no evidence that met the 


definition of new and material evidence, so there is no 
reasonable doubt to resolve.  


ORDER

New and material evidence has not been received, and the 
claim to reopen the veteran's claim of entitlement to service 
connection for hearing loss is denied.     



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


